Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 15 claims and claims 1-15 are pending.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MUGICA et al. (US Pub. No. 2011/0007143 A1) in view of Mehdi et al. (WO 2016/162479 A1) and further in view of Panchawagh et al (US 2018/0373913 A1).
Regarding claim 1, MUGICA teaches a biometric information imaging module for imaging palm veins comprising([abstract]- a method and apparatus for biometric and biographic data capture; [see fig. 6 ]- in FIG. 6, the input device 200 may include one or more biometric data capture devices 13): a housing with a cover attached to a top of the housing([see fig. 6-7]-a housing).
However, MUGICA does not explicitly disclose a lens assembly comprising a lens for taking images provided in the housing, the lens assembly being attached to a first circuit board; a light shielding structure provided around at least part of the lens of the lens assembly for shielding the lens from light reflected from the cover, the light shielding structure being connected to a second circuit board; and an image sensor to convert light focused by the lens assembly to photoelectric conversion to an electrical signal.
In an analogous art, Mehdi teaches disclose a lens assembly comprising a lens for taking images provided in the housing([see pg. 53; lines 25-30]-lens assmebly), the lens assembly being attached to a first circuit board([pg. 61; lines 10-12]- the amplification circuit is coupled with said group or array); a light shielding structure provided around at least part of the lens of the lens assembly for shielding the lens from light reflected from the cover, the light shielding structure being connected to a second circuit board([pg. 8; lines 28-29]-a light source; [pg. 23; lines 23-29]- color of the visible light source 50 is adjustable under manual 25 and/or electronic control. The illumination device 46 of the first embodiment also includes a source 52 (not directly visible in Figures 1 and 2) of UV radiation directed downwardly (when the portable case 12 'is in its opened position) from the illumination device 46); and an image sensor to convert light focused by the lens assembly to photoelectric conversion to an electrical signal([pg. 60; lines 5-10]- circularly, when they are mounted on one or more cylinders, together or as independent groups or arrays, in a  selected sequence and at a required speed to detect the information contained within said security feature as a variation of voltage, of resistance or of current, depending on the type of the magnetic sensors being used. The detected information is then sent, after optional amplifying and digital converting, to the processor wherein it is compared with references or threshold values contained in a database. A positive or negative signal is then output). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mehdi to the modified system of MUGICA to perform any one of determining whether a security article is genuine, determining  whether a user of a security article is authorized, and/or identifying such a user [pg. 1; lines 8-10].
However, the combination of MUGICA and Mehdi don’t exclusively disclose an image sensor to convert light focused by the lens assembly to photoelectric conversion to an electrical signal.
In an analogous art, Panchawagh teaches an image sensor to convert light focused by the lens assembly to photoelectric conversion to an electrical signal([para 0063 and 0087]- a human finger 312 positioned on the upper surface of the platen 306. In some implementations, the ultrasonic transmitter 308 may more specifically be configured to generate and transmit ultrasonic plane waves towards the platen 306. For example, the piezoelectric material of the ultrasonic transmitter 308 may be configured to convert electrical signals provided by the controller of the ultrasonic sensing system into a continuous or pulsed sequence of ultrasonic plane waves at a scanning frequency). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Panchawagh to the modified system of MUGICA and Mehdi systems for an under-display ultrasonic fingerprint sensor [Panchawagh; abstract ].
Regarding claim 2, Mehdi teaches wherein the second circuit board is provided relatively above the first circuit board when the imaging module is positioned for use([pg. 17, line 25-29]- apparatus 10 includes electronic circuitry).
Regarding claim 3, Mehdi teaches a proximity detection sensor to determine a target in proximity and/or approaching the cover of the module([pg. 18, lines 1-10]- the apparatus 10 includes art internal motion sensor for detecting tampering attempts).
Regarding claim 5, Mehdi teaches wherein the first circuit board and the second circuit board are connected via a board-to-board connection ([pg. 33; lines 10-16]-electrical connection which are circuit connection on circuit board).
Regarding claim 6, Mehdi teaches wherein the cover has a shaded area and a transparent area, wherein the transparent area is provided at a position corresponding to the lens assembly([see in fig. 1]-transparent cover).
Regarding claim 7, Mehdi teaches wherein an upper surface of the light shielding structure is near or against a lower surface of the cover([see in fig. 1]-light shielding 50 upper surface).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 10 have been met in claim 1.
Regarding claim 11, Mehdi teaches providing power to the biometric information imaging module([abstract]-a power source); and providing the biometric information imaging module into a palm acquisition state([abstract and see in fig. 1]-a palm on the fingerprint reader window 38 of the fingerprint reader 36 (Figures 1 and 2)).



Allowable Subject Matter

Claims 4, 8, 9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the imaging module according to claim 1, further comprising: one or more light sources for providing light attached to the second circuit board on opposite sides of the light shielding structure; a lamp cup assembly provided around each light source and attached to the second circuit board; wherein the light shielding structure shields the lens from the light of the one or more light sources, and each lamp cup assembly guides the light emitted from the one or more light sources in a particular direction. 
Regarding claim 12, the method according to claim 10, wherein the biometric information imaging module further comprises a proximity detection sensor to determine a target in proximity and/or approaching the cover of the module; the method further comprising: periodically querying the proximity sensor to determine that the target is in proximity and/or approaching the cover of the module; detecting, by the proximity detection sensor, the proximity of the target; and, then providing the biometric information imaging module into a palm acquisition state.

	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Wilson et al., US 2021/0361233 A1, discloses electronic devices in which the glass ceramic region of the enclosure affects transmission of light to or from an optical component within the enclosure.
2.	Ritchey et. al., US 2020/0218767 A1, discloses method for maintaining and transitioning humans to a human-like self-reliant entity .
4.	Maro et al., US. 2008/0175444  A1, discloses an imaging module for biometrics authentication, a biometrics authentication apparatus and a prism, and in particular, to an imaging module, etc. for biometrics authentication that are suitable for miniaturization and low-profiling.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487